Citation Nr: 0006868	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  97-31 988	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the Board 
decision of September 10, 1998, on the issue of entitlement 
to an effective date prior to March 29, 1993, for the award 
of a total rating for compensation purposes based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Moving Party Represented by:  Military Order of the Purple 
Heart



FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
August 1944 to October 1945.

2.  There is no written motion for review on the grounds of 
clear and unmistakable error of the Board's September 10, 
1998 decision of record.

3.  Neither the veteran nor his representative responded 
within 60 days to the Board's letter of April 9, 1999, 
asking whether he wished to pursue a motion of clear and 
unmistakable error.


CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
decision based on clear and unmistakable error have not been 
met, the motion must be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A motion for revision of a decision based on clear and 
unmistakable error must be in writing, and must be signed by 
the moving party or that party's representative.  The motion 
must include the name of the veteran; the name of the moving 
party if other than the veteran; the applicable Department 
of Veterans Affairs file number; and the date of the Board 
of Veterans' Appeals decision to which the motion relates.  
If the applicable decision involved more than one issue on 
appeal, the motion must identify the specific issue, or 
issues, to which the motion pertains.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice to refiling under this 
subpart.  38 C.F.R. § 20.1404(a) (1999).

There is of record no written motion for review of the 
Board's September 10, 1998 decision on the basis of clear 
and unmistakable error.  On April 9, 1999, the Board wrote 
to the veteran, notifying him that an October 1998 motion 
for reconsideration would not be considered a motion for 
review on the basis of clear and unmistakable error unless 
he responded in writing within 60 days of the date of the 
letter.  No response from the veteran was received.  On 
February 1, 2000, the veteran's representative submitted a 
written statement.  The written statement stated the issue 
as "Whether or not we wish to proceed with CUE appeal on 
behalf of veteran."  The representative stated that the 
presentation in the claims file seemed adequate, and said 
that no further action was contemplated at this time.  It 
addressed neither the issue stated, nor did it raise or 
assert a motion for CUE review.  Because the moving party's 
motion fails to comply with the requirements set forth in 38 
C.F.R. § 20.1404(a) (1999), the motion is dismissed without 
prejudice.


ORDER

The motion is dismissed without prejudice to refiling.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 1991 & Supp. 
1999); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final BVA decision on that issue.")  This 
dismissal under 38 C.F.R. § 20.1404(a) (1999) is not a final 
decision of the Board.  38 C.F.R. § 20.1409(b) (1999).  This 
dismissal removes your motion from the Board's docket, but 
you may refile the motion at a later date if you wish.



